Citation Nr: 1410685	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.  He was awarded a Purple Heart Medal and a Combat Action Ribbon.

This matter comes back before the Board of Veterans' Appeals (Board) on a Joint Motion for Partial Remand (Joint Motion) from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in March 2013. This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In its March 2013 decision, the Board remanded multiple issues for additional development.  As the directed development of these issues does not appear to have been completed at this time, the Board will proceed with the sole issue of entitlement to an increased rating for PTSD.  The other issue decided by the Board in March 2013 was left undisturbed by the Joint Motion.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to an August 2013 Order directing action consistent with the terms of a March 2013 Joint Motion, the Board will remand the Veteran's appeal in order to obtain an adequate VA PTSD examination.  As explained in the Joint Motion, the Veteran was afforded a VA PTSD examination in February 2009.  The parties agreed that the February 2009 VA PTSD examiner did not provide an adequate rationale for his findings and, thus, a new examination was warranted.

As emphasized by the Joint Motion, once VA undertakes the effort to provide an examination, it must provide an adequate one, or, at a minimum, notify the claimant why an adequate examination or opinion will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


